Title: From Thomas Jefferson to Jacob Ray, 12 June 1806
From: Jefferson, Thomas
To: Ray, Jacob


                        
                            June 12. 06.
                        
                        In consequence of the applications for a pardon to Jacob Ray, I have made enquiry into his character &
                            conduct, in order to ascertain whether his is one of those cases where, the punishment going beyond the views of the law,
                            the power of correcting it by pardon ought to be interposed: for to pardon the very case which the law intended to punish,
                            would be a direct perversion of the object of the constitution in confiding the exercise of this power to the Executive.
                            the result of this enquiry has been so unfavorable to Jacob Ray, that were a decision now to be finally formed, it would
                            be against him. but I shall take further time to make enquiry, and particularly in the state where he is best known, and
                            shall reserve myself to decide ultimately according to the information which may be furnished me.
                        
                            Th: Jefferson
                            
                        
                    